Order
PER CURIAM:
J.R. (Mother) appeals the trial court’s judgment appointing T.C. (Grandfather) and M.J.C. as co-guardians and eo-eonser-vators of Mother and C.L.’s (Father) three minor children (R.W.L., N.G.L., and B.L.L.). Mother claims that the trial court erred in finding that she is unable to care for the children and unfit to assume the duties of guardian and conservator in that the court’s findings were not supported by substantial evidence, were against the weight of the evidence, and misapplied the law. Finding no error, we affirm. Rule 84.16(b).